 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

ween een eee eee Xx
LISA CORSON,

Plaintff,

ORDER
-against-
19-CV-3084 (JGK)(KNF)

WESLEY MOON, INC.,

Defendant.

-- ---X

KEVIN NATHANIEL FOX

UNITED STATES MAGISTRATE JUDGE

This case has been referred to the undersigned for an inquest in order to determine the amount of
damages, if any, that should be awarded to the plaintiff against defendant Wesley Moon, Inc.
Accordingly, IT IS HEREBY ORDERED that, on or before December 10, 2019, the plaintiff shall
prepare and file, with the Court: (1) proposed findings of fact and conclusions of law; and (2) an inquest
memorandum of law, accompanied by supporting affidavits and exhibits, setting forth proof of their
damages. The plaintiff must serve these documents on Wesley Moon, Inc. and file proof of such service
with the Clerk of Court.

IT IS FURTHER ORDERED that, on or before January 3, 2020, the defendant shall prepare and
file any opposing memoranda, affidavits and exhibits, as well as any alternative findings of fact and
conclusions of law, and serve the same upon the plaintiff.

The plaintiff shall serve the defendant with a copy of this order and file proof of such service
with the Clerk of Court.

Dated: New York, New York SO ORDERED:
November 12, 2019

[Cre Cp Depp PE
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
